Case 1:20-cr-00001-LEK Document 19 Filed 08/25/20 Page 1 of 1               PageID #: 100

                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 20-00001 LEK
 CASE NAME:              USA vs. Anabel Cabebe


       JUDGE:      Leslie E. Kobayashi           DATE:             08/25/2020


COURT ACTION: EO: GRANTING [18] letter request by defendant, Anabel Cabebe for
additional time to respond to proposed Presentence Report.

On 8/25/2020, the Court received a correspondence from defense counsel Michael Jay
Green’s office requesting additional time to respond to the proposed Presentence Report
filed on August 6, 2020.

The Court GRANTS the request, however, the Court notes no time period was requested
for the extension. Therefore the court extends the deadline for 7 days and, upon the request
of Probation, may correspondingly continue the sentencing date.

Submitted by: Agalelei Elkington, Courtroom Manager
